Citation Nr: 1645076	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  12-18 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a left knee disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran served on active duty from 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2010 by a Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, reopened and then denied a claim for service connection for a left knee disorder.

In September 2011 the Veteran testified at a local RO hearing.  In August 2016, he testified by videoconference from Denver before the undersigned Veterans Law Judge sitting in Washington, D.C.  

The decision below addresses the reopening of a claim of service connection for a left knee disorder; and the reopened claim is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDINGS OF FACT

1.  In a May 2003 rating decision, the RO denied service connection for a left knee disorder.  

2.  Evidence received since the RO's May 2003 rating decision denial of service connection for a left knee disorder relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A May 2003 rating decision, which denied the Veteran's claim of service connection for a left knee disorder, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for a left knee disorder has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision dated in May 2003, the RO denied service connection for a left knee disorder on the grounds that there was no evidence of a current disorder.  After appropriate notice of this decision and of his appeal rights, the Veteran did not appeal within the statutory timeframe and no new and material evidence pertaining to the issue was received by VA within one year of the rating decision, so that decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156, 20.302, 20.1103(b).

In September 2010, the Veteran attempted to reopen his claim of service connection for a left knee disorder via his submission of new medical evidence.  

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the claim on the merits.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Regardless of what the RO did, the Board has the jurisdictional responsibility to consider whether it is proper to reopen a claim.  The Board will therefore determine, de novo, whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The evidence of record at the time of the May 2003 rating decision included service treatment records and VA medical records.  Evidence received since the May 2003 rating decision includes VA and private medical records that reflect a current diagnosis of left knee degenerative joint disease, and a December 2008 opinion, authored by a VA primary care physician, that the Veteran's left knee degenerative joint disease is causally related to the parachute jumps that the Veteran performed during service.

This evidence is new since it was not of record at the time of the May 2003 denial, and it is material as it raises a reasonable possibility of substantiating the claim.  New and material evidence having been presented, the claim of service connection for a left knee disorder is reopened and will be further addressed in the remand portion of this decision.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.15(a).


ORDER

New and material evidence having been submitted, the Veteran's claim of service connection for a left knee disorder is reopened; to this limited extent, the appeal is granted.



REMAND

Having reopened the claim of service connection for a left knee disorder based on new and material evidence, the Board has jurisdiction to review the underlying claim for service connection de novo, based on the whole record.  For the reasons that follow the Board finds that further development is needed.

Thus far the record contains two contrasting opinions.  In December 2008, a VA treating physician averred that the Veteran's left knee degenerative joint disease was "caused or worsened by parachute jumping during his time in military service," but he provided no rationale for his opinion.  Conversely, in November 2009, a VA examiner commented on the absence of medical records related to the left knee after service; averred that there was "evidence of several left knee injuies which occurred outside of the service;" and then opined that it was "less likely as not" that the Veteran's left knee degenerative joint disease was "directly caused, or permanently aggravated by his time in the service" and more likely a result of aging and some post-service injuries.  In his report the examiner referred to a "detailed history" regarding the left knee dated September 25, 2003; however, this document, upon which he apparently relied in concluding that the Veteran's left knee degenerative joint disease was due to post-service injuries, is not in the claims file.  Thus, it should be obtained on remand.

Additionally, during his August 2016 Board hearing, the Veteran testified that he applied to VA for medical care for his left knee immediately on his separation from active duty service, but was told that he was not eligible.  See Transcript, p. 7.  He also testified that he had a left knee condition prior to his entry into service.  An attempt should be made to obtain the Veteran's 1969 initial VA contact records if available, and the Veteran should be given an opportunity to identify the source/location of his pre-service left knee medical records.

The claims file should also be updated with VA treatment records dating from October 2011, and the Veteran should be given an opportunity to identify any other private medical records related to his left knee.  

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain all of the Veteran's records of encounter with VA (administrative and medical), dating from 1969 to 1970.  Non-digital and retired records should be searched.

2.  Update the claims file to include the September 25, 2003, initial evaluation for left knee pain record (see November 2009 VA examination report); and all of the Veteran's VA medical records dating from October 2011.  

3.  Send a letter to the Veteran asking him to identify the source/location of any outstanding private treatment records referable to his left knee (including pre-service records), and then take steps to obtain these records.  Associate any located records with the claims file.

4.  After completion of all of the above and any other necessary development, readjudicate the reopened claim of service connection for a left knee disorder based on all of the evidence of record.  If the claim is not granted, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


